Case: 3:19-cr-50042 Document #: 1 Filed: 08/20/19 Page 1 of 6 PagelD #:1

 

UNITED STATES DISTRICT COURT AUG 2
NORTHERN DISTRICT OF ILLINOIS 0 2019
WESTERN DIVISION "_THOMASG B
CLERK, U.S, DISTRICT CouRT

UNITED STATES OF AMERICA 19 CR500 42

Magistrate Judge Iain D. Johnston
RASHAWN RICHARDSON

)

)

Vv. )

)

)

AFFIDAVIT OF WARRANT IN REMOVAL PROCEEDING

I, MICHAEL SCHULTE, personally appearing before United States
Magistrate Judge lain D. Johnston and being duly sworn on oath, state that as a
federal law enforcement officer I have been informed that RASHAWN RICHARDSON
has been charged in the Eastern District of New York with violating the conditions
of his supervised release in violation of Title 18, United States Code, Section 3583. A
copy of the Petition for Warrant or Summons for Offender Under Supervision is

attached. I have further been informed that a warrant for the arrest of RASHAWN

RICHARDSON has been issued pursuant to the petition for warrant. A copy of the

JIL A

MICHAEL SCHULTE
Deputy U.S. Marshal
United States Marshals Service

warrant is attached.

SUBSCRIBED AND SWORN to before me this CSP “day of August, 2019.

a

IAIN D. Shen
United States Magistrate Judge
DOL

Case: 3:19-cr-50042 Document #: 1 Filed: 08/20/19 Page 2 of 6 PagelD #:1

PROS 19
(NYEP Rev lorl3)

UNITED STATES DISTRICT COURT

for

EASTERN DISTRICT OF NEW YORK

U.S.A. vs

TO:!

RASHAWN RICHARDSON

Any U.S. Marshal or any other authorized Officer

Docket No.:0207 1:15CR00405

 

WARRANT FOR ARREST OF PROBATIONER/SUPERVISED RELEASEE

 

imposed by the court.

You are hereby commanded to arrest the within-named probationer/supervised
releasee and bring him or her, forthwith, before the United States District Court to
answer charges that he or she violated the conditions of his or her supervision

 

 

 

 

 

 

Southern District of Florida

 

August 8, 2008

NAME OF SUBJECT SEX RACE AGE
Black or

RASHAWN RICHARDSON Male African 43
American

ADDRESS (STREET, CITY, STATE)

117-22 Van Wyck Expressway South Ozone Park, New York | 1420

SENTENCE IMPOSED BY (NAME OF COURT) DATE IMPOSED

The Honorable Kenneth A. Marra, U.S. District Court Judge,

 

TO BE BROUGHT BEFORE (NAME OF COURT, CITY, STATE)

The Honorable Jack B. Weinstein, U.S. District Court Judge

=

 

 

CLERK

IGLAS C. PALMER
Z

 

(BY) DEPUTY yy /

 

DATE

APR'-

 

LZ

>

 

 

 

 

 

 

NAME

 

 

 

RETURN
DATE RECEIVED DATE EXECUTED
Warrant received and executed.
EXECUTIVE AGENCY (NAME AND ADDRESS}
(BY) DATE

 

 

' Insert designation of officer to whom the warrant is issued, e. g., "any United States Marshal or any other

authorized officer," or "United States Marshal for EASTERN DISTRICT OF NEW YORK;" or any United
States Marshal; or “any special agent of the Federal Bureau of Investigation;" or "any United States Marshal or any
special agent of the Federal Bureau of Investigation;" or "any agent of the Alcohol Tax Unit."

 
ge 3 of 6 PagelD #:1

Case: 3:19-cr-50042 Document #: 1 Filed: 08/20/19 Pa

 

 

 

 

to.

 

 

 

~

Phe,

s

. %
Toaggacstt™

 

 

 

 
Case: 3:19-cr-50042 Document #: 1 Filed: 08/20/19 Page 4 of 6 PagelD #:1

™

twos
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
Petition for Warrant or Summons for Offender Under Supervision
Name of Offender: Rashawn Richardson Case Number: 0207 1:15CR00405 \

Name of Sentencing Judicial Officer: The Honorable Kenneth A. Marra, U.S. District Judge, Southern
District of Florida

Name of Reassigned Judicial Officer: The Honorable Jack B. Weinstein, U.S. District Judge
Date of Original Sentence: 8/8/2008

Original Offense: Conspiracy to Import Heroin and more than 500 grams of Cocaine, in violation of 21
U.S.C. §§ 963 and 960(b)(2)(B),(b)(3), a Class B felony.and Conspiracy to Possess \_
with Intent to Distribute Heroin and more than 500 grams of Cocaine, in violation of 21
U.S.C. §§ 846 841(6)(1)(B)(ii),(6)(1)(C), a Class B felony.

Original Sentence: Imprisonment of forty six (46) months as to each of Counts One and Four of the
Indictment, to be served concurrently and a term of five (5) years supervised release,
As special conditions, the court also ordered that the. offender: 1) Provide complete
access to financial information, including disclosure of all business and personal
finances, to U.S. Probation Officer, 2) The defendant shall maintain full-time,
legitimate employment and not be unemployed for a term of more than 30 days unless
excused for schooling, training or other acceptable reasons. Further, the defendant
shall provide documentation including, but not limited to pay stubs, contractual
agreements, W-2 Wage and Earning Statements and other documentation requested by
the U.S. Probation Officer, 3) The defendant shall obtain prior written approval from
the Court before entering into any self-employment and 4) The defendant shall submit
to a search of his/her person or property conducted in a reasonable manner and ata
reasonable time by the U.S. Probation Officer.

Type of Supervision: TSR Date Supervision Commenced: 5/23/2014
Assistant U.S. Attorney Defense Counsel
To Be Assigned To Be Assigned

Ee
PETITIONING THE COURT

[J|___ To issue a warrant, AND ORDER THAT THIS FORM BE FILED UNDER SEAL, AND NO PUBLIC |
RECORD OF WARRANT ISSUANCE BE MADE, UNTIL EXECUTED WARRANT IS RETURNED
FROM THE U.S. MARSHAL.

[] To issue a summons
Case: 3:19-cr-50042 Document #: 1 Filed: 08/20/19 Page 5 of 6 PagelD #:1

PROB 12C - Petition for Warrant or Summons for Offender Under Supervision Page 2
Rashawn Richardson PACTS: 31584 Case Number: 0207 1:13C-ROG405

The probation officer believes that the offender has violated the following condition(s) of supervision:

Violation Number Nature of Noncompliance

Possession of a Controlled Substance

Committing another crime (Cannabis Trafficking)

Committing another crime (Manufacturing of Delivery of Cannabis)
Committing another crime (Possession of Cannabis)

Committing another crime (Criminal Damage of Property)
Traveling out of District without Permission

AARWN =

+
Case: 3:19-cr-50042 Document #: 1 Filed: 08/20/19 Page 6 of 6 PagelD #:1

PROB 12C - Petition for Warrant or Summons for Offender Under Supervision Page 3
Rashawn Richardson PACTS:31 584 Case Number: 0207 1:45CRO00405

U.S. Probation Officer Recommendation:

MIs The term of supervision should be revoked

I declare under penalty that the foregoing is true and correct.

ie

 

Anisha O. Jenkins
U.S. Probation Officer
Date: February 19, 2016

Approved by,

(GEEZ

Richard Azarian
Supervisory U.S. Probation Officer
Date: February 19, 2016

 

THE COURT ORDERS:

mh The Issuance of a Warrant, AND ADDITIONALLY ORDERS THAT THIS FORM BE FILED UNDER
SEAL, AND NO PUBLIC RECORD OF WARRANT ISSUANCE BE MADE, UNTIL EXECUTED
WARRANT IS RETURNED FROM THE U.S. MARSHAL.

C)| sc The Issuance of a Summons.

CO Other

UPON EXECUTION OF THE WARRANT:

(1 ‘Defendant is ordered brought before District Judge forthwith.

© _siInitial appearance and detention hearing before Magistrate Judge.

vale. i [Leck

Signaturé’of oe Officer

{rb|1b

 

Date

 

ay COPY

TESY |

DATE A ae a2 b
DOUGHAS C. PALMER

Cili-
BY Chee i
DEPLTY Cl

 

 
